Citation Nr: 1540432	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than December 27, 2010, for the assignment of a temporary total rating (TTR) pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, established a TTR pursuant to 38 C.F.R. § 4.30, effective from December 27, 2010.  

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge (VLJ), and that such a hearing was scheduled for October 2014.  However, the Veteran, via his representative, withdrew his hearing request that same month.

The Board further notes that the Veteran has contended, to include in his March 2014 Substantive Appeal, that the nature of his service-connected low back disorder had been mischaracterized for years; and indicated that higher rating(s) were also warranted even prior to the 2010 back surgery.  As the description and assigned rating(s) for his low back disorder was the subject of various prior rating decisions, it appears the Veteran is contending there was clear and unmistakable error (CUE) in these decisions.  However, these allegations of CUE have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran submitted a statement in October 2010 indicating that he would be having surgery on his service-connected low back disorder, that he requested a TTR during recovery, and that he would inform VA of the date and discharge information as soon as it was completed.

2.  The record reflects the Veteran was admitted to hospitalization and underwent surgery on his service-connected low back disorder on December 27, 2010, with a discharge in January 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 2010, for the assignment of a TTR pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 3.401, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014),

In this case, however, the application of the law to the facts of this case does not indicate any legal basis to assign an effective date earlier than December 27, 2010.  Under circumstances where the law is dispositive of a claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (July 23, 2004).

The Board further notes that even if the duties to notify and assist were applicable, there is no prejudice to the Veteran in this case.  In pertinent part, the present claim originates from a disagreement with the effective date assigned for the establishment of a TTR pursuant to 38 C.F.R. § 4.30.  As such, it is a "downstream" issue from the assignment of the TTR, and in VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel held that in a "downstream" issue, such as here, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran was sent correspondence in March 2011 which, in pertinent part, described the information and evidence used by VA to assign a TTR under 38 C.F.R. § 4.30 and effective date(s) in general.  Therefore, the record reflects he was aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice, or lack thereof.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board notes that various records were obtained and considered in conjunction with this case; that the Veteran has had the opportunity to present evidence and argument in support of his earlier effective date claim; and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Further, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran in this case.  Therefore, there is no reasonable possibility that any further development, such as an examination, would aid in the resolution of this appeal.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The law provides that a TTR will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, the issue of whether the Veteran satisfies the criteria for assignment of a TTR under 38 C.F.R. § 4.30 is not in dispute, as it has been decided in his favor.  Rather, the issue is the appropriate effective date for assignment of this TTR.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) , and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Specifically, an award of a TTR for convalescence under the provisions of 38 C.F.R. § 4.30 is effective the "date of entrance into the hospital, after discharge from hospitalization (regular or release to non-bed care)."  38 C.F.R. § 3.401(h).

Here, the Board notes the Veteran submitted a statement in October 2010 indicating that he would be having surgery on his service-connected low back disorder, that he requested a TTR during recovery, and that he would inform VA of the date and discharge information as soon as it was completed.  Further, he submitted a statement in November 2010 reporting that he was under total hospital care effective November 1, 2010.  He also reported on a March 2011 statement that he had to be in the VA hospital 48 hours before surgery.  However, he also reported in the March 2011 statement that he stayed at Sarah House/Valor Inn because transportation could not get him there prior to surgery day, that the only reason for earlier arrival was the transportation schedule, and that the effective day would be surgery day.  In other words, he indicated he was in the area prior to the December 27, 2010, surgery due to transportation issues, but was not actually admitted until the day of the surgery.  Moreover, VA medical records for the surgical procedure itself specifically state he was admitted on December 27, 2010, which was the day of surgery; with a discharge in January 2011.

In view of the foregoing, the Board finds the Veteran has no legal entitlement to an effective date earlier than December 27, 2010, pursuant to 38 C.F.R. § 3.401(h).  Here, the Veteran did not actually satisfy the criteria for assignment of a TTR pursuant to 38 C.F.R. § 4.30 until he actually underwent the back surgery on December 27, 2010.  The effective date will be the date of entrance into the hospital, after discharge from hospitalization (regular or release to non-bed care).

In this case, the Board acknowledges that the Veteran did submit a claim for a TTR in October 2010.  Stated another way, he did submit a claim earlier than the current effective date.  However, even when liberally considering the general rule the criteria for assignment of a TTR pursuant to 38 C.F.R. § 4.30 still are not met.  Entitlement to the temporary total rating did not arise until December 27, 2010.  

A thorough review of the record does not demonstrate any other legal basis to assign an earlier effective date in this case.  Therefore, the appeal must be denied as a matter of law.  The Court has also held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than December 27, 2010, for the assignment of a TTR pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


